Title: From George Washington to George William Fairfax, 27 June 1770
From: Washington, George
To: Fairfax, George William



Dr Sir
Mount Vernon June 27.⟨th⟩ 1770.

Herewith you will receive some Letters which I brought from Williamsburg; which place I left on Saturday in the After noon. The Assembly was not then up, a few Bills remaind unfinished which woud oblige the House to set again this Week—little business of a Publick nature has been transacted—private Bills have engrossd the time of the House almost wholely since the First meeting of it.
A New Association is formd much upon the old Plan, but more relax’d; to which the Merchants then in Town acceded—Committees in each County are to be chosen to attend to the Importations, & see if our Agreements cannot be more strictly adhered to. There was nothing new when I left Williamsburg—Yours & Mrs Fairfax’s Friends were well, as I suppose your

Letters advise—I had many Complimts to you all (Colo. Fairfax Included) which as I am but a poor hand at delivering specially I must beg the favour of having them receivd in a Lump.
I am very much obligd to you for the favour of getting Stone from your Quarries I understand it has assisted me much, as it is got at much easier than with me. My ⟨compliments, in which Mrs Washington, &ca⟩ join’s are tenderd & I shoud be glad to know how you all do—After a little rest, and enquiry into the state of my business; I will do myself the pleasure of seeing you at Belvoir & paying my respects to Sir Thomas. I am Dr Sir Yr Most Hble Servt

Go: Washington

